Per Curiam. The Director of Labor, appellee in the above matter, has filed a motion requesting that this case be remanded to the Board of Review for the taking of additional evidence. The motion states that the oral testimony in the record discloses that the appellant is receiving periodic payments from some source but that there is no documentary evidence of the source of such payments. Under Section 2 of Act 252 of 1979, Ark. Stat. Ann. § 81-1107 (d) (7) (Supp. 1981), this Court may order additional evidence to be taken before the Board of Review, and the board may, after hearing such additional evidence, modify its findings of fact or conclusions, and file the same, together with a transcript of the additional record, with the clerk of the court. The nature and source of these payments to appellant are matters which must be known in order to make a proper determination in this case and it is therefore remanded for the taking of additional evidence in that regard.